DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Pinckney on 2/9/2021.
The application has been amended as follows: 
In the claims:
	Claims 2-6 and 8-32 are canceled.
	Claim 1 is replaced with the following: 
	1. A build plate of an additive manufacturing system, the build plate comprising: 
a body including: 
a build surface enabling the additive manufacturing system to build a plurality of components thereon during an additive manufacturing process; and
a bottom surface opposite and joined to the build surface, the bottom surface sized to position on an adjustable build platform;
a plurality of conduits through the body and extending between the build surface and the bottom surface, each of the plurality of conduits are capable of enabling fluid flow through the body of the build plate for removing unsintered material during the additive manufacturing process, 
each of the plurality of conduits including: 
a first portion extending from and substantially perpendicular to the bottom surface;
a second portion substantially perpendicular to the first portion, the second portion having a first end and a second end, wherein the first portion is in fluid communication with the second portion at a midpoint between the first and second ends;
a third portion extending from the first end of the second portion to the build surface, the third portion substantially perpendicular to and in fluid communication with the second portion; 

a first outlet opening adjacent a second outlet opening, wherein the first outlet opening and the second outlet opening are on the build surface of the body, the first outlet opening fluidly coupled to the third portion, and wherein the second outlet opening is fluidly coupled to the fourth portion; and 
an inlet opening on the bottom surface of the body, the inlet opening fluidly coupled to the first portion. 
Claim 7 is replaced with the following: 
7. A build plate of an additive manufacturing system, the build plate comprising: 
a body including: 
a build surface enabling the additive manufacturing system to build a plurality of components thereon during an additive manufacturing process; and
a bottom surface opposite and joined to the build surface, the bottom surface sized to position on an adjustable build platform;
a plurality of conduits through the body and extending between the build surface and the bottom surface, each of the plurality of conduits are capable of enabling fluid flow through the body of the build plate for removing unsintered material during the additive manufacturing process, 
each of the plurality of conduits including: 
a first portion extending between the bottom surface and the top surface of the build plate, the first portion being substantially perpendicular to the bottom surface,
a second portion substantially perpendicular to the first portion, the second portion having a first end and a second end, wherein the first end of the second portion is in fluid communication with the first  portion at a midpoint between top surface and bottom surface of the build plate;
a third portion extending from the second end of the second portion to the build surface, the third portion substantially perpendicular to and in fluid communication with the second portion; 
a first outlet opening adjacent a second outlet opening, wherein the first outlet opening and the second outlet opening are on the build surface of the body, the first outlet opening fluidly coupled to the first portion, and wherein the second outlet opening is fluidly coupled to the third portion; and 
an inlet opening on the bottom surface of the body, the inlet opening fluidly coupled to the first portion. 



Reasons for Allowance
	Claims 1 and 7 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the primary reason for allowing claim 1 is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a build plate comprising a plurality of conduits each including: 
a first portion extending from and substantially perpendicular to the bottom surface;
a second portion substantially perpendicular to the first portion, the second portion having a first end and a second end, wherein the first portion is in fluid communication with the second portion at a midpoint between the first and second ends;
a third portion extending from the first end of the second portion to the build surface, the third portion substantially perpendicular to and in fluid communication with the second portion; 
a fourth portion extending from the second end of the second portion to the build surface, the fourth portion substantially perpendicular to and in fluid communication with the second portion, 
a first outlet opening adjacent a second outlet opening, wherein the first outlet opening and the second outlet opening are on the build surface of the body, the first outlet opening fluidly coupled to the third portion, and wherein the second outlet opening is fluidly coupled to the fourth portion; and 
an inlet opening on the bottom surface of the body, the inlet opening fluidly coupled to the first portion. 

The above structure corresponds to the following drawings from the Applicant's specification:
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    430
    456
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    512
    357
    media_image2.png
    Greyscale


Turning to the prior art, HIGASHI PG Publication No. 20100044547 and  BOYD PG Publication No. 20040084814 are considered the closest prior art.
HIGASHI discloses a build plate body (Figure 11c’s 20 and 21; ¶47) with a bottom surface sized to position on an adjustable build platform (20) and with two conduits with the first conduit fluidly coupling the first inlet opening on the bottom surface through the build plate to the second outlet opening formed through the build surface. 
[AltContent: textbox (a first portion extending from and substantially perpendicular to the bottom surface, wherein the first portion is in fluid communication with the second portion at a side the first end.)][AltContent: textbox (First end of second portion)][AltContent: textbox (a third portion extending from the first end of the second portion to the build surface, the third portion substantially perpendicular to and in fluid communication with the second portion)][AltContent: textbox (Annotation of HIGASHI’s Figure 11C)][AltContent: textbox (a fourth portion extending from the second end of the second portion to the build surface, the fourth portion substantially perpendicular to and in fluid communication with the second portion)][AltContent: arrow][AltContent: textbox (second end of second portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (a second portion substantially perpendicular to the first portion, the second portion having a first end and a second end)]
    PNG
    media_image3.png
    60
    163
    media_image3.png
    Greyscale




The above annotation, together with ¶63 and ¶73, demonstrates that HIGASHI discloses the conduit enables fluid flow through the body of the build plate for removing unsintered material from the component during the additive manufacturing process.
HIGASHI fails to disclose wherein the first portion is in fluid communication with the second portion at a midpoint between the first and second ends and a plurality of the same configuration throughout the build plate. See annotation below:

[AltContent: arrow][AltContent: textbox (HIGASHI’s first portion is not located here—at a midpoint between the first and second ends of the second portion)][AltContent: textbox (Reproduction of Applicant’s Figure 12 illustrating a first portion located at a midpoint between first and second ends of the second portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    60
    163
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    193
    262
    media_image4.png
    Greyscale




	The question then is whether arriving at HIGASHI’s first portion being located at a midpoint between the first and second ends of the second portion “is more than the predictable use of prior art elements according to their established functions.” (See MPEP 2141). 
Turning to the established functions, HIGASHI discloses that the arrangement of the first portion enables makes it possible to suck and remove fumes from the chamber in an effective manner (¶63) and that the position and/or number of the porous portions of the fabricated part can be arbitrarily and freely set by merely changing the gas passages of the conduit (¶73) and that the ambient gas can be exhausted from a desired point depending on the type of the gas passage of the substrate (¶73). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to arrive at wherein the first portion is in fluid communication with the second portion at a midpoint between the first and second ends as an obvious change in shape 
Additionally, BOYD teaches a powder removal system which apply a vacuum from the center of the build platform (Figure 2A’s illustration that a suction is supplied from 52 in  54). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate these teachings with the disclosure above and arrive at centering HIGASHI’s first portion for the benefit of enabling the suction to be supplied through the piston lift (as taught by  BOYD at ¶26 and ¶28).
However, neither HIGASHI nor BOYD make obvious a plurality of conduits with the claimed arrangement. Arriving at a plurality of conduits with the claimed arrangement in view of the disclosure of HIGASHI and BOYD would not have been obvious absent impermissible hindsight. 
The following prior art is considered relevant to the inventive concept but fails to remedy the above deficiencies:
US 20100044547- while this reference was discussed above, Figures 7-10 are also relevant;
US 6644703 - teaches a plate with a plurality of conduits (Figure 14); 
US 9633889- teaches a plate with a plurality of conduits (Figure 1);
US 20170297320 - teaches a plate with a plurality of conduits (Figure 2);
US 20150056321 (of record) - teaches a plate with a plurality of conduits (Figures 5–6); and 
US 20150258744 (of record) - teaches a plate with a plurality of conduits (Figures 3a-3b).

A subsequent search failed to return a reference which would remedy the above deficiency. 

a first portion extending from and substantially perpendicular to the bottom surface;
a second portion substantially perpendicular to the first portion, the second portion having a first end and a second end, wherein the first portion is in fluid communication with the second portion at a midpoint between the first and second ends;
a third portion extending from the first end of the second portion to the build surface, the third portion substantially perpendicular to and in fluid communication with the second portion; 
a fourth portion extending from the second end of the second portion to the build surface, the fourth portion substantially perpendicular to and in fluid communication with the second portion, 
a first outlet opening adjacent a second outlet opening, wherein the first outlet opening and the second outlet opening are on the build surface of the body, the first outlet opening fluidly coupled to the third portion, and wherein the second outlet opening is fluidly coupled to the fourth portion; and 
an inlet opening on the bottom surface of the body, the inlet opening fluidly coupled to the first portion. 

With respect to independent claim 7, the primary reason for allowing claim 1 is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a build plate comprising a plurality of conduits each including: 
a first portion extending between the bottom surface and the top surface of the build plate, the first portion being substantially perpendicular to the bottom surface,
a second portion substantially perpendicular to the first portion, the second portion having a first end and a second end, wherein the first end of the second portion is in fluid communication with the first  portion at a midpoint between top surface and bottom surface of the build plate;
a third portion extending from the second end of the second portion to the build surface, the third portion substantially perpendicular to and in fluid communication with the second portion; 
a first outlet opening adjacent a second outlet opening, wherein the first outlet opening and the second outlet opening are on the build surface 
an inlet opening on the bottom surface of the body, the inlet opening fluidly coupled to the first portion.
The above structure corresponds to the following drawings from the Applicant's specification:
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    470
    428
    media_image5.png
    Greyscale
            
    PNG
    media_image2.png
    512
    357
    media_image2.png
    Greyscale

Turning to the prior art, HIGASHI PG Publication No. 20100044547 is considered the closest prior art.
HIGASHI discloses a build plate body (Figure 11c’s 20 and 21; ¶47) with a bottom surface sized to position on an adjustable build platform (20) and with two conduits with the first conduit fluidly coupling the first inlet opening on the bottom surface through the build plate to the second outlet opening formed through the build surface. 
HIGASHI fails to disclose a first portion extending between the bottom surface and the top surface of the build plate, the first portion being substantially perpendicular to the bottom surface, a second portion substantially perpendicular to the first portion, 

[AltContent: textbox (Reproduction of Applicant’s Figure 13 illustrating a different structure)][AltContent: textbox (HIGASHI’s disclosure )]
    PNG
    media_image3.png
    60
    163
    media_image3.png
    Greyscale
     
    PNG
    media_image5.png
    470
    428
    media_image5.png
    Greyscale


The question then is whether arriving at HIGASHI’s second portion's first being in fluid communication with first portion at midpoint between the top surface and the bottom surface “is more than the predictable use of prior art elements according to their established functions.” (See MPEP 2141). And even if such an arrangement were obvious, would it then be obvious arrive at a plurality of the conduits with the same structure. 
Turning to the established functions, HIGASHI discloses that the arrangement of the first portion enables makes it possible to suck and remove fumes from the chamber in an effective manner (¶63) and that the position and/or number of the porous portions of the fabricated part can be arbitrarily and freely set by merely changing the gas 
Perhaps it would have been obvious to one of ordinary skill in the art as of the effective filing date to arrive at second portion's first being in fluid communication with first portion at midpoint between the top surface and the bottom surface as an obvious change in shape or rearrangement of parts because the fluid relationship between the conduit is expected to maintain fluid communication and fulfill purposes of the prior art (see HIGASHI at ¶63 and ¶73). (See MPEP 2144.04).
However, even if such an arrangement was obvious or otherwise taught within the art, arriving at a plurality of conduits with second portions first being in fluid communication with first portion at midpoint between the top surface and the bottom surface in view of the disclosure of HIGASHI or BOYD would not have been obvious absent impermissible hindsight. 
The following prior art is considered relevant to the inventive concept but fails to remedy the above deficiencies:
US 20100044547- while this reference was discussed above, Figures 7-10 are also relevant;
US 6644703 - teaches a plate with a plurality of conduits (Figure 14); 
US 20170297320 - teaches a plate with a plurality of conduits (Figure 2);
US 9633889- teaches a plate with a plurality of conduits (Figure 1);
US 20150056321 (of record) - teaches a plate with a plurality of conduits (Figures 5–6); and 
US 20150258744 (of record) - teaches a plate with a plurality of conduits (Figures 3a-3b).
A subsequent search failed to return a reference which would remedy the above deficiency. 

a first portion extending between the bottom surface and the top surface of the build plate, the first portion being substantially perpendicular to the bottom surface,
a second portion substantially perpendicular to the first portion, the second portion having a first end and a second end, wherein the first end of the second portion is in fluid communication with the first  portion at a midpoint between top surface and bottom surface of the build plate;
a third portion extending from the second end of the second portion to the build surface, the third portion substantially perpendicular to and in fluid communication with the second portion; 
a first outlet opening adjacent a second outlet opening, wherein the first outlet opening and the second outlet opening are on the build surface of the body, the first outlet opening fluidly coupled to the first portion, and wherein the second outlet opening is fluidly coupled to the third portion; and 
an inlet opening on the bottom surface of the body, the inlet opening fluidly coupled to the first portion. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.L.C./Examiner, Art Unit 1743      
                                                                                                                                                                                                  /NAHIDA SULTANA/Primary Examiner, Art Unit 1743